Per Curiam.

The removal of the tenant from the hotel apartment No. 419, which was controlled, to decontrolled apartment No. 722, was for the benefit and convenience of the landlord. The tenant continued to be a statutory tenant and entitled to the protection of the Emergency Housing Rent Control Law (L. 1946, ch. 274, as amd.). A statutory tenant may not be evicted by reason of the termination of the prime tenant’s lease. (McDonald v. Hector, 113 N. Y. S. 2d 64 [App. Term, 1st Dept.] ; Harwyn Dress Corp. v. International Dress Co., 147 N. Y. S. 2d 254; 610 West End Co. v. Cohen, 19 Misc 2d 130.)
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, with costs.
Concur — Hofstadter, J. P., Gold and Capozzoli, JJ.
Pinal order reversed, etc.